Thompson, J. (dissenting).
I vote to affirm the order insofar as it is appealed from.
The District Attorney of Suffolk County is seeking to recover more than $262,000,000 in a Federal “RICO” (US Code, tit 18, § 1961 et seq.) suit arising from alleged fraud and corruption in connection with the Southwest Sewer District No. 3 (the Project), one of the largest public works projects in the history of Suffolk County. To aid in the prosecution of the suit, the District Attorney requests the release of certain Grand Jury minutes from investigations of the Project. My colleagues would deny the request. I dissent and vote to affirm the order insofar as appealed from.
The majority correctly states that both statute and tradition favor the general secrecy of Grand Jury proceedings and minutes. They correctly state that when disclosure is requested the response to such a request is “strictly discretionary with the Trial Judge.” They also reiterate the words of the Court of Appeals that the Trial Judge must “balance” the “competing interests” of “public interest in disclosure” and “secrecy” (see People v Di Napoli, 27 NY2d 229). But I do not believe that the majority has correctly analyzed the record in this case because! believe that the District Attorney has shown the overwhelming public interest in disclosure to assist in the attempt at recovering significant sums for the county treasury and has shown the need for the Grand Jury minutes in furthering that public interest.
*301In People v Di Napoli (27 NY2d 229, supra), the Public Service Commission was permitted to inspect Grand Jury minutes concerning alleged bid-rigging in public utility contracts. The commission wanted to know whether certain companies had been involved in the bid schemes and whether customers had paid too much because of unwarranted payments. Inspection was permitted, in part because such disclosure was in the interest of protecting consumers from improper utility rates. I believe that the public interest in this case is greater than that shown in Di Napoli and that the standards set by the Court of Appeals in Di Napoli justify the County Court’s decision to permit disclosure.
After reading the record and considering the County Court’s decision to permit disclosure with conditions, I am convinced that the court properly exercised its discretion, without any hint of abuse. I see no reason why this court should substitute its views in a matter “strictly discretionary with the Trial Judge.”
I do concur with that portion of the majority’s holding on the issue of standing.
Weinstein and Bracken, JJ., concur with Mangano, J. P.; Thompson, J., dissents and votes to affirm the order insofar as appealed from, with an opinion.
Appeal by the movants from so much of an order of the County Court, Suffolk County, dated May 20, 1981, as denied their motion to vacate an ex parte order of the same court, dated January 27, 1981, which authorized and permitted the District Attorney of Suffolk County, his appointed staff, special counsel, experts and consultants, “to utilize the Grand Jury transcriptions of the Suffolk County Grand Jury proceeding enumerated 453-80 in the litigation of a civil proceeding and proceedings brought pursuant to 18 U.S.C. 1961 et seq., and state and federal common and statutory law.”
Order reversed insofar as appealed from, on the law, without costs or disbursements, motion granted, and the ex parte order dated January 27, 1981 is vacated.